DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
2.	Applicant’s election without traverse of Group I (claims 132-137, 139-141, 143-144, 148, 154-158, 163, and 166-168) in the reply filed on 6/7/2022 is acknowledged.
	Claims 1-131, 138, 142, 164-165 have been canceled.
Claims 145-147, 149-153 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.

Application No. : 16/906,781 201-USInformation Disclosure Statement
	
3.	The information disclosure statements (IDS) submitted on 6/7/2022, and 8/8/2022 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner. Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  

4.	Receipt of Applicant's arguments and amendments filed on 9/27/2021 is acknowledged.
  
5.	The following previous rejections and objections are withdrawn in light of Applicants amendments filed on 9/27/2021:
(i)	the provisional non-statutory double patenting rejection over claims 132-137, 139-141 and 143-168 as being unpatentable over claims 1, 5-10, 21-23, 30, 59, 91 and 315-333 of co-pending U.S. Patent Application No. 16/157,708

6.	Applicant's arguments filed on 12/22/2021 have been fully considered and were persuasive in part. The remaining issues are stated below.

Claim Rejections - 35 USC § 103

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

7a.	Claim 144 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 20100047254, published 2/25/2010, of record), in view of Otulana et al (Am. J. Resp. Crit. Care Med., January 2011, Vol. 183, p. A6179, of record), 
	This rejection is maintained for reasons of record set forth on pages 4-9 of the office action mailed on 6/25/2021.
Martin teaches methods of treating a disease or disorder which is improved, ameliorated, or inhibited by removal, inhibition, or reduction of human IL-4 activity, said method comprising administering to a patient in need thereof an antibody that binds the IL-4R, and wherein the disease is mild, moderate, or severe asthma (see claims 1, 6, and 7; paragraphs 0029, 0060).  Martin further teaches administration of an anti-IL-4R antibody which comprises the HCVR of SEQ ID NO: 162 and a LCVR of SEQ ID NO: 164, and these sequences are identical to SEQ ID NOs 162 and 164, respectively, of the instant application (see sequence comparison below).  Because this antibody comprises the HCVR sequence of SEQ ID NO: 162 and the LCVR of SEQ ID NO: 164, this antibody necessarily comprises CDR sequences from a HCVR/LCVR sequence pair of SEQ ID NOs 162/164, as recited in claims 132 and 163.  Similarly, regarding claim 148, the HCVR/LCVR sequence pair of SEQ ID NOs 162/164 would necessarily comprise all of the CDR sequences of SEQ ID NOs 162 and 164 (see Table 1 of the instant specification with respect to antibody H1H098-b, which shows that the HCVR of SEQ ID NO: 162 comprises a HCDR1 of SEQ ID NO: 148, a HCDR2 of SEQ ID NO: 150, and a HCDR3 of SEQ ID NO: 152, and the LCVR of SEQ ID NO: 164 comprises a LCDR1 of SEQ ID NO: 156, a LCDR2 of SEQ ID NO: 158, and a LCDR3 of SEQ ID NO: 160).
Comparison of SEQ ID NO: 162 with SEQ ID NO: 162 of US20100047254
US-12-556-605-162; 
Sequence 162, Application US/12556605
; Publication No. US20100047254A1
; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4R Receptor
;  FILE REFERENCE: 6030B
;  CURRENT APPLICATION NUMBER: US/12/556,605
;  CURRENT FILING DATE: 0001-01-01
;  PRIOR APPLICATION NUMBER: 12260307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 60/848,694
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 162
;  LENGTH: 124
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-556-605-162

  Query Match             100.0%;  Score 653;  DB 8;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124

Comparison of SEQ ID NO: 164 with SEQ ID NO: 164 of US20100047254
US-12-556-605-164
; Sequence 164, Application US/12556605
; Publication No. US20100047254A1
; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4R Receptor
;  FILE REFERENCE: 6030B
;  CURRENT APPLICATION NUMBER: US/12/556,605
;  CURRENT FILING DATE: 0001-01-01
;  PRIOR APPLICATION NUMBER: 12260307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 60/848,694
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 164
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-556-605-164

  Query Match             100.0%;  Score 583;  DB 8;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112


Martin teaches that its anti-IL-4R antibody can be administered in combination with other therapeutic agents, including a corticosteroid (e.g. fluticasone), long-acting beta agonists (including salmeterol, albuterol), a non-steroidal agent, IgE antagonists, IL-5 antagonist, TNF inhibitor, and/or leukotriene inhibitors (paragraph 0061).
	Martin is silent with respect to selecting a subject that exhibits one or both of a blood eosinophil level of at least 300 cells per microliter and a sputum eosinophil level of at least 3%, and then administering the antibody to said subject.
However, Otulana discloses treatment of uncontrolled moderate-to-severe asthma by administration of the IL-4/IL-13 inhibitor pitrakinra, wherein administration of pitrakinra to patients with a peripheral blood eosinophil count greater than 350 cells/mm3 exhibited statistically significant efficacy, with administration of pitrakinra at 10 mg providing a relative reduction of exacerbation incidence of 74% compared to the 29% relative reduction seen in the overall study population (see lines 11-16).  Otulana also states that the subpopulations showing efficacy in its study reinforce the importance of IL-4/IL-13 airway inflammation in asthma patients with eosinophilia (see last 4 lines).
It would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Otulana regarding treatment of asthma patients with a peripheral blood eosinophil count of greater than 350 cells/mm3 to the invention of Martin in order to treat patients with moderate-to-severe asthma with an blood eosinophil count of at least 300 cells/mm3.  Because Otulana shows targeting IL-4 exhibited efficacy in the specific population of asthma patients with a blood eosinophil count greater than 350 cells/mm3, one of ordinary skill would have had a reasonable expectation of success in treating patients with moderate-to-severe asthma and a blood eosinophil count of greater than 300 cells/mm3 by administering the Martin anti-IL4 antibody in combination with another anti-asthma medication as a background therapy.
Furthermore, no more than routine skill would have been required to apply Otulana’s teaching of treatment of asthma patients with a blood eosinophil level of at least 300 cells/mm3 to the invention of Martin, as Otulana teaches that this specific population is particularly responsive to a treatment which targets IL-4 biological activity.  Thus, it would have been prima facie obvious to combine the invention of Martin with the teachings of Otulana to advantageously achieve a method of treating a subject with moderate-to-severe asthma and a blood eosinophil count of at least 300 cells/mm3 by administration of the Martin anti-IL4 antibody in combination with another anti-asthma agent as a background therapy.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been well-known to combine the method of Martin with the teachings of Otulana, wherein this combination would have been expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
	Applicant argues that Martin does not disclose the effective treatment of moderate-to- severe asthma in patients by administering an IL-4R antagonist as an add-on maintenance treatment administered in combination with a background therapy let alone the selection of a subject that exhibits one or both of a blood eosinophil level of at least 300 cells per microliter and a sputum eosinophil level of at least 3%. One of ordinary skill in the art, based on the disclosure of Martin and the knowledge by others in the art at the time of filing, would not conclude that this patient population, which was known to be a difficult-to-treat population, could be effectively treated with the claimed antibody or antigen-binding fragment thereof with a reasonable expectation of success.  Furthermore, Applicant argues that Otulana describes a phase 2b study of inhaled pitrakinra using dosages of 1 mg, 3 mg, and 10 mg (See Otulana at Abstract), pitrakinra is an IL-4 variant and not an anti-IL4R antagonist as presently claimed, and that a skilled person would not expect two divergent molecules, an IL-4 variant and an IL-4R antagonist, to have similar efficacy, and the blood eosinophil count of Otulana of “at least 350 cells/mm*” is not the same requirement of the claims of one or both of a blood eosinophil level of at least 300 cells per microliter and a sputum eosinophil level of at least 3%.” However, contrary to Applicant’s arguments, the same antibody disclosed in Martin is administered in the claimed method and Applicant has failed to demonstrate unexpected results because the results would have been expected. Furthermore, Applicant is arguing each of the references independently, when the instant rejection is based on a combination of references. If Martin alone disclosed all the limitations of the instant claims, this rejection would be a 35 USC 102(b) rejection rather than a 35 USC 103 rejection based on a combination of references.

7b.	Claims 132-137, 139-141, 143, 145, 146, and 148-163 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 20100047254, published 2/25/2010, of record), in view of Corren et al (Am. J. Critic. Care Med., April 2010, Vol. 181, p. 788-796, of record), and further in view of Otulana et al (Am. J. Resp. Crit. Care Med., January 2011, Vol. 183, p. A6179, of record).
	This rejection is maintained for reasons of record set forth on pages 11-24 of the office action mailed on 6/25/2021.
Martin teaches methods of treating a disease or disorder which is improved, ameliorated, or inhibited by removal, inhibition, or reduction of human IL-4 activity, said method comprising administering to a patient in need thereof an antibody that binds the IL-4R, and wherein the disease is mild, moderate, or severe asthma (see claims 1, 6, and 7; paragraphs 0029, 0060).  Martin further teaches administration of an anti-IL-4R antibody which comprises the HCVR of SEQ ID NO: 162 and a LCVR of SEQ ID NO: 164, and these sequences are identical to SEQ ID NOs 162 and 164, respectively, of the instant application (see sequence comparison below).  Because this antibody comprises the HCVR sequence of SEQ ID NO: 162 and the LCVR of SEQ ID NO: 164, this antibody necessarily comprises CDR sequences from a HCVR/LCVR sequence pair of SEQ ID NOs 162/164, as recited in claims 132 and 163.  Similarly, regarding claim 148, the HCVR/LCVR sequence pair of SEQ ID NOs 162/164 would necessarily comprise all of the CDR sequences of SEQ ID NOs 162 and 164 (see Table 1 of the instant specification with respect to antibody H1H098-b, which shows that the HCVR of SEQ ID NO: 162 comprises a HCDR1 of SEQ ID NO: 148, a HCDR2 of SEQ ID NO: 150, and a HCDR3 of SEQ ID NO: 152, and the LCVR of SEQ ID NO: 164 comprises a LCDR1 of SEQ ID NO: 156, a LCDR2 of SEQ ID NO: 158, and a LCDR3 of SEQ ID NO: 160).

Comparison of SEQ ID NO: 162 with SEQ ID NO: 162 of US20100047254
US-12-556-605-162
; Sequence 162, Application US/12556605
; Publication No. US20100047254A1
; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4R Receptor
;  FILE REFERENCE: 6030B
;  CURRENT APPLICATION NUMBER: US/12/556,605
;  CURRENT FILING DATE: 0001-01-01
;  PRIOR APPLICATION NUMBER: 12260307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 60/848,694
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 162
;  LENGTH: 124
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-556-605-162

  Query Match             100.0%;  Score 653;  DB 8;  Length 124;
  Best Local Similarity   100.0%;  
  Matches  124;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLEQPGGSLRLSCAGSGFTFRDYAMTWVRQAPGKGLEWVSSISGSGGNTYY 60

Qy         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISRDNSKNTLYLQMNSLRAEDTAVYYCAKDRLSITIRPRYYGLDVWGQGTT 120

Qy        121 VTVS 124
              ||||
Db        121 VTVS 124

Comparison of SEQ ID NO: 164 with SEQ ID NO: 164 of US20100047254
US-12-556-605-164
; Sequence 164, Application US/12556605
; Publication No. US20100047254A1
; GENERAL INFORMATION
;  APPLICANT: MARTIN, Joel H.
;  APPLICANT:HUANG, Tammy T.
;  APPLICANT:FAIRHURST, Jeanette L.
;  APPLICANT:PAPADOPOULOS, Nicholas J.
;  TITLE OF INVENTION: High Affinity Human Antibodies to Human IL-4R Receptor
;  FILE REFERENCE: 6030B
;  CURRENT APPLICATION NUMBER: US/12/556,605
;  CURRENT FILING DATE: 0001-01-01
;  PRIOR APPLICATION NUMBER: 12260307
;  PRIOR FILING DATE: 2008-10-29
;  PRIOR APPLICATION NUMBER: 60/848,694
;  PRIOR FILING DATE: 2006-10-02
;  PRIOR APPLICATION NUMBER: 60/957,738
;  PRIOR FILING DATE: 2007-08-24
;  PRIOR APPLICATION NUMBER: 11/906,517
;  PRIOR FILING DATE: 2007-10-02
;  NUMBER OF SEQ ID NOS: 275
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 164
;  LENGTH: 112
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Synthetic
US-12-556-605-164

  Query Match             100.0%;  Score 583;  DB 8;  Length 112;
  Best Local Similarity   100.0%;  
  Matches  112;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIVMTQSPLSLPVTPGEPASISCRSSQSLLYSIGYNYLDWYLQKSGQSPQLLIYLGSNRA 60

Qy         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 SGVPDRFSGSGSGTDFTLKISRVEAEDVGFYYCMQALQTPYTFGQGTKLEIK 112


It is also noted that Martin teaches that its anti-IL-4R antibody can be administered in combination with other therapeutic agents, including a corticosteroid (e.g. fluticasone), long-acting beta agonists (including salmeterol, albuterol), a non-steroidal agent, IgE antagonists, IL-5 antagonist, TNF inhibitor, and/or leukotriene inhibitors (paragraph 0061).
Although Martin teaches treatment of mild, moderate, or severe asthma (paragraphs 0029, 0060) by administering an anti-IL-4R antibody that comprises CDRs from a HCVR/LCVR sequence pair of SEQ ID NOs 162/164, it does not explicitly teach reducing the incidence of one or more asthma exacerbations.
Corren teaches treatment of subjects with moderate-to-severe persistent asthma by administration of an antibody which binds the IL-4R (see abstract), and showed that administration of an anti-IL-4R antibody to subjects with moderate-to-severe asthma resulted in reduction of asthma exacerbations (Fig. 3).  Thus, both Martin and Corren teach that moderate and severe asthma can be treated by administration of an anti-IL-4R antibody.  Because the Martin antibody is an anti-IL-4R antibody, it would have the same properties as the Corren antibody with respect to reducing asthma exacerbations, and Corren shows that administration of an anti-IL4R antibody results in a reduction of exacerbations of moderate-to-severe asthma.
Neither Martin nor Corren teach treatment of a subject with moderate-to-severe asthma that has an eosinophilic phenotype comprising a blood eosinophil level of at least 300 cells per microliter, and/or a sputum eosinophil level of at least 3%.
However, Otulana discloses treatment of uncontrolled moderate-to-severe asthma by administration of the IL-4/IL-13 inhibitor pitrakinra, wherein administration of pitrakinra to patients with a peripheral blood eosinophil count greater than 350 cells/mm3 exhibited statistically significant efficacy, with administration of pitrakinra at 10 mg providing a relative reduction of exacerbation incidence of 74% compared to the 29% relative reduction seen in the overall study population (see lines 11-16).  Otulana also states that the subpopulations showing efficacy in its study reinforce the importance of IL-4/IL-13 airway inflammation in asthma patients with eosinophilia (see last 4 lines).
With respect to the limitations of claims 132, 136, 140, 145, 147, 148, 149, and 163, it would have been prima facie obvious, at the time the instant invention was conceived, to apply the teachings of Corren and Otulana to the methods of Martin to practice a method of reducing one or more asthma exacerbations, or of improving one or more asthma-associated parameter(s) in a subject suffering from moderate-to-severe asthma, by administering a pharmaceutical composition comprising an anti-IL4R antibody comprising the HCVR CDRs of SEQ ID NOs 148, 150, and 150, and the LCVR CDRs of SEQ ID NOs 156, 158, and 160, wherein the pharmaceutical composition is an add-on maintenance treatment administered in combination with a background therapy.  Martin teaches that subjects with asthma can be treated by administering an antibody which comprises the recited CDRs and which can be administered in combination with other anti-asthma medications (paragraph 0061), and Corren specifically points to treating the claimed population (subjects with moderate-to-severe asthma) by targeting the IL4R in combination with other asthma therapies (LABA - see Tables 2 and 3).  Furthermore, Otulana shows that targeting IL-4 exhibited efficacy in the specific population of asthma patients with a blood eosinophil count greater than 350 cells/mm3, and one of ordinary skill would have had a reasonable expectation of success in treating patients with moderate-to-severe asthma and a blood eosinophil count of greater than 300 cells/mm3 by administering the Martin anti-IL4 antibody in combination with another anti-asthma medication as a background therapy.
Therefore, one of ordinary skill would have had a reasonable expectation that Martin’s methods could be practiced to treat subjects with moderate-to-severe asthma and a having a blood eosinophil level of greater than 300 cells/microliter, and that Martin’s anti-IL4R antibody could be administered in combination with another therapeutic agent(s), wherein the other therapeutic agent(s) can be considered a background therapy.
Furthermore, no more than routine skill would have been required to modify the methods of Martin by specifically treating subjects with moderate-to-severe asthma, as Corren teaches that targeting the IL4R resulted in a decreased incidence of asthma exacerbations and thus specifically points to treatment of this population, and Otulana also suggests that moderate-to-severe asthma patients can be treated by targeting the IL-4R.  In particular, Otulana specifically suggests that subjects with an eosinophilic phenotype, namely a blood eosinophil level higher than 350 cells/microliter, are responsive to targeting the IL-4R.  Therefore, it would have been prima facie obvious to combine the inventions of Martin, Corren, and Otulana to advantageously treat subjects with moderate-to-severe asthma with a blood eosinophil level greater than 300 cells/microliter, wherein said methods comprised administering the antibody of Martin in combination with another therapeutic agent (i.e. a background therapy).
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It would have been well-known to combine the teachings of Martin with those of Corren and Otulana, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary.
With respect to treatments providing the beneficial effects recited in claim 133, Corren teaches treatment of subjects with moderate-to-severe asthma by administration of an anti-IL-4R antibody, and showed that administration of an anti-IL-4R antibody produces beneficial effects that meet some of the parameters recited in the claim.  Specifically, Corren showed that administration of an anti-IL-4R antibody to subjects with moderate-to-severe asthma resulted in improvement of morning peak expiratory flow (PEF) and decreased the number of puff/day of rescue -agonists (see Table 3).
With respect to the limitations of claim 134, Martin teaches that its antibody can be administered at a dose of 5 to 500 mg (paragraphs 0054-0059, especially 0059), and Corren also shows treatment of moderate-to-severe asthma by administering an anti-IL-4R antibody at 75, 150, and 300 mg (see p. 788, 2nd column – p. 789, 1st column – “Study Design”).
With respect to the limitations of claim 135, although Corren discloses weekly administration of an anti-IL-4R antibody for treatment of moderate-to-severe asthma (see p. 788, 2nd column – p. 789, 1st column – “Study Design”) and does not teach administration every two weeks, Martin specifically teaches that the frequency and duration of the treatment can be adjusted based on the severity of the condition (paragraph 0054), and one of ordinary skill could have readily arrived a treatment schedule of every two weeks via routine experimentation. MPEP 2144.05 states:
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 454, 105 USPQ 223, 235, (CCPA 1955).
With respect to the limitations of dependent claim 139, Martin teaches that its anti-IL-4R antibody can be administered in combination with other therapeutic agents, including a corticosteroid (e.g. fluticasone), long-acting beta agonists (including salmeterol, albuterol), a non-steroidal agent, IgE antagonists, IL-5 antagonist, TNF inhibitor, and/or leukotriene inhibitors (paragraph 0061).
With respect to the limitations of new dependent claim 154, Martin teaches that its antibody can be administered by several routes, including systemic, subcutaneous, intravenous, and intranasal (see paragraphs 0055 and 0058).
With respect to the limitations of claim 136 which recite improvements in specific asthma-associated parameters, the combination of Martin and Corren suggest treatment of subjects with moderate-to-severe asthma, as discussed above, and Corren shows that administration of an anti-IL-4R antibody to a subject with moderate-to-severe asthma results in improvements of asthma-associated parameters, including ACQ score Table 2; Fig. 2A) and FEV1 (Fig. 2B).  Because both the Martin antibody and the Corren antibody target IL4R, one of ordinary skill would have had a reasonable expectation that administering the Martin antibody would also result in an improvement of asthma-associated parameters.
With respect to the limitations of dependent claim 137, Martin teaches that its antibody can be administered at a dose of 5 to 500 mg (paragraphs 0054-0059, especially 0059), and Corren also shows treatment of moderate-to-severe asthma by administering an anti-IL-4R antibody at 75, 150, and 300 mg (see p. 788, 2nd column – p. 789, 1st column – “Study Design”).
With respect to the limitations of new dependent claim 155, Martin teaches that its antibody can be administered by several routes, including systemic, subcutaneous, intravenous, and intranasal (see paragraphs 0055 and 0058).
With respect to the limitations to claim 140, although Martin does not explicitly disclose that administration of this antibody to a subject suffering from moderate-to-severe asthma would reduce the incidence asthma exacerbations or improve one or more asthma-associated parameters, Corren shows that treatment of moderate-to-severe by administration of an anti-IL-4R antibody resulted in reduction of asthma exacerbations (Fig. 3), and improved asthma associated parameters, including ACQ score (Table 2; Fig. 2A) and FEV1 (Fig. 2B).  Otulana also showed a reduction in asthma exacerbations in moderate-to-severe asthma patients with a blood eosinophil level greater than 300 cells/microliter by targeting the IL-4R.  Furthermore, regarding the limitations of claim 140 which recite administration of a single dose of the pharmaceutical composition comprising the antibody followed by one or more secondary doses, Martin does not explicitly teach administration of a single dosage of its antibody followed by one or more secondary doses.  However, Martin does teach administration of a single dose and specifically states that “depending on the severity of the condition, the frequency and duration of the treatment can be adjusted” (paragraph 0054).  Corren teaches that weekly administration of an anti-IL-4R antibody was therapeutically effective for reducing asthma exacerbations and improvement of asthma-associated parameters.  In view of Martin’s specific invitation to modify the frequency and duration of treatment based on the severity of the disease, and Corren’s showing that weekly administration of an anti-IL-4R antibody was specific, one of ordinary skill would have had the motivation to modify Martin’s single dosage by including one or more secondary doses.
With respect to the limitations of claim 141, Martin teaches that its antibody can be administered at a dose of 5 to 500 mg (paragraphs 0054-0059, especially 0059), and Corren also shows treatment of moderate-to-severe asthma by administering an anti-IL-4R antibody at 75, 150, and 300 mg (see p. 788, 2nd column – p. 789, 1st column – “Study Design”).
With respect to the limitations of claims 143 and 158, Martin explicitly teaches that the frequency and duration of the treatment can be adjusted as necessary (paragraph 0054), but is silent with respect to a treatment regimen wherein each of the secondary doses of the anti-IL-4R antibody is administered 1-8 weeks after the immediately preceding dose, or when each of the secondary doses is administered 1 week after the immediately preceding dose (i.e. weekly dosing).  However, Corren showed that administration of an anti-IL-4R antibody weekly for 12 weeks (i.e. one week between each secondary dose) reduced exacerbations of moderate-to-treat asthma (see p. 788, 2nd column – p. 789, 1st column – “Study Design”).  Thus, Corren shows administration of at least 8 secondary doses of its anti-IL-4R antibody for treatment of moderate-to-severe asthma.  In view of Martin’s specific invitation to modify its single dosage based on the severity of the disease and Corren’s showing that weekly administration up to 12 weeks was effective for reducing asthma exacerbations and improving asthma-related parameters, one of ordinary skill would have had the motivation to administer the Martin antibody once per week for multiple treatment periods, and could have easily determined an 8 week treatment period, or administering at least 8 secondary doses after the initial dose, based on the severity of the disease and the condition of the patient.
With respect to the limitations of new claim 156, Martin teaches that its antibody can be administered by several routes, including systemic, subcutaneous, intravenous, and intranasal (see paragraphs 0055 and 0058).
With respect to the limitations of independent claim 145, the combination of Martin, Corren, and Otulana suggest treatment of moderate-to-severe asthma with an eosinophilic phenotype by administration of an antibody which comprises the recited HCVR and LCVR CDRs in combination with another background therapy, as discussed above.  Regarding the limitations which recite reducing or eliminating a moderate-to-severe asthma patient’s dependence on inhaled corticosteroids (ICS) and/or long-acting beta-agonists (LABA), Martin is silent with respect to selecting a patient who has moderate-to-severe asthma that is partially controlled with a background therapy comprising an ICS and/or a LABA, and reducing or eliminating a moderate-to-severe asthma patient’s dependence on inhaled corticosteroids (ICS) and/or long-acting beta-agonists (LABA).
However, Corren teaches treatment of subjects with moderate-to-severe asthma that is uncontrolled with ICS treatment, specifically, fluticasone (p. 788, 2nd column – “Patients”; p. 789, 2nd column, 2nd paragraph of “Results”) or inhaled 2 agonist treatment (p. 789, 1st column).
It would have been prima facie obvious to one of ordinary skill, having a patient with moderate-to-severe asthma not adequately controlled with a particular treatment, to modify an ineffective treatment with ICS and/or LABA in favor of a treatment that was effective.  In the instant case, Corren shows that subjects whose moderate-to-severe asthma was not adequately controlled by ICS or LABA treatment showed clinical improvement when treated with an anti-IL-4R antibody (Tables 2 and 3).  One of ordinary skill would therefore have had the motivation to select subjects with moderate-to-severe asthma that was poorly controlled with ICS and/or LABA therapy, and administer the anti-IL-4R antibody of Martin with a reasonable expectation of successful treatment, as Corren shows that treatment of this patient population with an anti-IL-4R antibody resulted in reduction of several asthma-associated parameters, including decreased frequency of rescue -agonists (Tables 2 and 3).  .
Additionally, because Corren showed that weekly anti-IL-4R administration reduced the need for rescue LABA treatments in subjects whose asthma was poorly controlled by ICS or LABA treatment (see Tables 2 and 3), one of ordinary skill would have had the motivation to initially administer an anti-IL-4R antibody in combination with LABA therapy, followed by gradual reduction of the LABA dose while continuing to administer the anti-IL-4R antibody.  The motivation to do so comes from the knowledge that a subject with moderate-to-severe asthma who receives an anti-IL-4R antibody would have a reduced need for LABA therapy, and reducing or ultimately eliminating the LABA dose would be beneficial in terms of cost to the patient, and the convenience of only having one therapy in cases where the LABA is eliminated.  One of ordinary skill would have had a reasonable expectation that this treatment approach would be effective given that Corren shows a decreased need for LABA therapy during administration of anti-IL-4R antibodies.
With respect to the limitations of claim 146, Corren taught that the treated subjects had previously received the ICS fluticasone (p. 788, 2nd column – “Patients”).  Therefore, one of ordinary skill in the art would have expected that moderate-to-severe asthma patients which were treated with fluticasone could be treated with the anti-IL-4R antibody of Martin, wherein the amount of fluticasone could be lowered or eliminated during the anti-IL-4R treatment period.
With respect to claims 159 and 160, Martin teaches that its anti-IL-4R antibody can be administered in combination with anti-asthma agents, including corticosteroids and -agonists, and specifically fluticasone (a corticosteroid) and salmeterol (a -agonist).  Although Martin does not explicitly teach reducing or eliminating a moderate-to-severe asthma patient’s dependence on ICS and/or LABA, Corren teaches treatment of subjects whose moderate-to-severe asthma was inadequately controlled by ICS or LABA, and Corren teaches that subjects receiving anti-IL-4R antibody treatment required fewer doses of ICS and LABA (see Table 1; p. 790, 2nd column, 2nd paragraph; p. 792, 1st column, 1st paragraph).
With respect to the limitations of claim 161, because Corren shows that anti-IL-4R treatment lessened the need for ICS and LABA, and one of ordinary skill would have recognized eliminating ICS and/or LABA in cases where the patient has exhibited significant improvement would be beneficial in terms of cost to the patient, and the convenience of only having one therapy in cases where the ICS or LABA is eliminated.
Similarly, with respect to the limitations of claim 162, because Corren shows that administration of an anti-IL-4R antibody to a subject with moderate-to-severe asthma lessened the need for ICS and LABA therapy, it would have been obvious to reduce the dosage of ICS and/or LABA when administering the antibody of Martin, which is also an anti-IL-4R antibody.  Regarding the limitation of reducing or eliminating the dosage of ICS and/or LABA “over the course of 2 to 8 weeks”, Corren shows weekly administration of its antibody up to 12 weeks (see p. 788, 2nd column – p. 789, 1st column – “Study Design”), and Martin suggests optimization of its treatment doses and administration schedule (paragraph 0054).  Although Martin suggested such optimization with respect to its anti-IL-4R antibody, it teaches that the antibody can be administered with other agents (see above), and one of ordinary skill would have recognized that the timing and dosage of other agents, such as ICS and/or LABA, could also be optimized.  Thus, one of ordinary skill would have had the motivation, and the ability, to determine the optimal time-frame for reduction or elimination of ICS and/or LABA (See MPEP 2144.05, In re Aller, cited above).
With respect to the limitations of independent claim 147, the combination of Martin, Corren, and Otulana suggest treating a subject with moderate-to-severe asthma and an eosinophilic phenotype by administering the antibody of Martin in combination with an additional anti-asthma medication as a background therapy, as discussed above.
	Corren also teaches that IL-4 and IL-13 are important in the pathogenesis of asthma as they mediate IgE production (p. 788, 1st column, 1st paragraph).  The subjects treated in Corren’s study exhibited elevated levels of IgE (Table 1), wherein the levels of IgE were decreased after treatment with Corren’s anti-IL-4R antibody (see Tables 2 and 3). 	
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the instant invention was conceived, to practice a method of treating a subject with moderate-to-severe persistent asthma, wherein said method comprised a step of selecting a subject having increased IgE levels, as taught by Corren, and administering to said subject the anti-IL4R antibody of Martin.  One of ordinary skill would have known, via Corren that subjects with asthma exhibit significantly elevated levels of IgE, and one of ordinary skill would have reasonably expected that asthmatic subjects having increased IgE levels would benefit from treatment which targets the IL-4R, as such treatment would decrease IgE levels, as Corren showed that targeting the IL-4R reduced IgE levels.  Because Martin teaches that mild, moderate, and severe asthma can be treated with the anti-IL-4 antibody recited in claim 147, and Corren specifically teaches that subjects with moderate-to-severe asthma can be treated by targeting the IL-4R, wherein one of ordinary skill would have expected such patients to exhibit increased IgE levels, it would have been obvious to select moderate-to-severe asthma patients with increased IgE levels and treat said patients with the antibody of Martin in combination with an additional anti-asthma medication as a background therapy.
With respect to the limitations of independent claim 149, the combination of Martin, Corren, and Otulana suggests treatment of a subject with moderate-to-severe asthma and an eosinophilic phenotype by administering an anti-IL4R antibody which comprises the recited HCVR/LCVR CDRs in combination with another anti-asthma medication as a background therapy, as discussed above.
Regarding treatment of a subject with moderate-to-severe asthma that is inadequately controlled with moderate-to-high dose ICS and a second controller medication, Corren teaches treatment of asthma subjects who had received prior ICS and LABA treatment (p. 788, 2nd column – “Patients”; p. 789,1st column; Table 1 which showed that the treated patients had prior ICS and LABA), and discloses that these patients had moderate-to-severe asthma that was inadequately controlled (p. 789, 2nd column, 2nd paragraph of “Results).  Therefore, because Corren that anti-IL-4R antibody treatment demonstrated clinically significant levels of activity in a subject set of patients with the most uncontrolled or symptomatic asthma (p. 788, 2nd column – “At A Glance Commentary”), one of ordinary skill would have had a reasonable expectation that subjects with moderate-to-severe asthma that is inadequately controlled by ICS and a second controller medication (i.e. LABA) could be treated by administering the anti-IL-4R antibody of Martin.
With further regard to the limitations of claim 149, Martin teaches that the frequency and duration of treatment with its antibody can be adjusted (paragraph 0054), suggesting that more than one dosage of its antibody can be administered, but does not explicitly teach administration of a single initial dose of its antibody followed by one or more subsequent doses.  However, Corren discloses weekly administration of an anti-IL-4R antibody for treatment of asthma (see p. 788, 2nd column – p. 789, 1st column – “Study Design”), and one of ordinary skill would have therefore reasonably expected that the Martin antibody could also be administered weekly, wherein an initial dose is administered followed by one or more secondary doses.  In view of Martin’s specific invitation to modify the frequency and duration of treatment based on the severity of the disease, and Corren’s showing that weekly administration of an anti-IL-4R antibody was specific, one of ordinary skill would have had the motivation to modify Martin’s single dosage by including one or more secondary doses.
With respect to the limitations of claim 150, it is noted that Martin teaches that its antibody can be administered in combination with an additional, secondary agent, including a corticosteroid (paragraph 0061). Martin also teaches that its anti-IL-4R antibody can be administered in combination with other biologically active agents, wherein said administration is systemic (paragraph 0055), and that agents such as corticosteroids can be administered via inhalation or “other appropriate means” (paragraph 0061).  In view of paragraph 0055 of Martin, one of ordinary skill would have understood that “other appropriate means” would encompass systemic administration.
With respect to the limitations of claim 151, Martin provides guidance with respect to the dosage, with Martin teaching that its antibody can be administered in an amount ranging from 5 to 500 mg (paragraphs 0054-0059, especially 0059), and also suggests that the frequency and duration of treatment with its antibody can be adjusted (paragraph 0054).  Given these teachings, it would have been obvious to one of ordinary skill in the art to select an appropriate dosage from within the range disclosed therein, and administer one or more dosages comprising the same amount of antibody.  One of ordinary skill would have had both the motivation and ability to determine, via routine experimentation, the acceptable dosage and the number of additional doses (see MPEP 2144.05, In re Aller, cited above).
 	With respect to the limitations of claims 152 and 153, although neither Martin nor Corren explicitly teach administration of an anti-IL-4R antibody every two weeks or every four weeks, one of ordinary skill would have had the ability, as well as the motivation, to determine the optimal dosage schedule.  Martin specifically states that depending on the severity of the condition, the frequency and duration of treatment can be adjusted (paragraph 0054).  Therefore, it would have been obvious to one of ordinary skill to determine, via routine experimentation, the optimal dosing schedule for administering the anti-IL-4R antibody of Martin to a subject with moderate-to-severe asthma (see MPEP 2144.05, In re Aller, cited above).
Applicant argues that Martin and Otulana fail to teach the treatment of moderate-to-severe asthma using the antibody of the claims, Corren fails to cure the deficiencies of Martin and Otulana, Corren fails to demonstrate that administration of an anti-IL4R antibody to subjects with moderate-to-severe asthma resulted in reduction of asthma exacerbations let alone that the antibody of the present claims would reduce asthma exacerbations, thus, a skilled person would not have a reasonable expectation of success in arriving at the method of the claims to treat moderate-to-severe asthma in patients wherein one or both of a blood eosinophil level of at least 300 cells per microliter and a sputum eosinophil level of at least 3% with the antibody or antigen-binding fragment thereof of the present claims. 
	However, contrary to Applicant’s arguments, the same antibody disclosed in Martin is administered in the claimed method and Applicants have failed to demonstrate unexpected results because the results would have been expected. Furthermore, Applicant is arguing each of the references independently, when the instant rejection is based on a combination of references. If Martin alone disclosed all the limitations of the instant claims, this rejection would be a 35 USC 102(b) rejection rather than a 35 USC 103 rejection based on a combination of references.

7c.  	Claims 166-168 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martin et al (US 20100047254, published 2/25/2010, of record), in view of Corren et al (Am. J. Critic. Care Med., April 2010, Vol. 181, p. 788-796, of record), and in view of Otulana et al (Am. J. Resp. Crit. Care Med., January 2011, Vol. 183, p. A6179, of record), as applied to claims 132, 136, 140 and 154-156, and further in view of Dix et al (US 20120097565, of record).
	This rejection is maintained for reasons of record set forth on pages 25-26 of the office action mailed on 6/25/2021.
	Martin, Corren, and Otulana suggest methods which meet the limitations of independent claims 132, 136, and 140 and their dependent claims 154-156 for the reasons discussed above.  Although Martin teaches that its anti-IL4R antibody can be administered via various routes of administration, including subcutaneous administration (Martin at paragraphs 0055 and 0058), and Corren administered an anti-IL4R antibody for treatment of moderate-to-severe asthma by subcutaneous administration, neither Martin nor Corren explicitly teach subcutaneous administration of an anti-IL4R antibody using a needle and syringe, a pen delivery device, or an autoinjector.
	However, Dix discloses antibodies which bind human IL4R, and pharmaceutical formulations thereof (Dix at abstract), wherein said anti-IL4R antibody formulations can be administered by routes which include subcutaneous injection using a pen or autoinjector (Dix at paragraph 0099).  Dix specifically points to subcutaneous administration of anti-IL4R antibodies using a prefilled syringe in an autoinjector (Dix at paragraph 0101).
	Therefore, it would have been prima facie obvious at the time the instant invention was conceived, to apply the teachings of Dix to the method of reducing the incidence of one or more asthma exacerbations and/or improving one or more asthma-associated parameters in a subject suffering from moderate-to-severe asthma and having an eosinophilic phenotype by administering the anti-IL4R antibody recited in the instant claims as an add-on maintenance therapy in combination with a background therapy, as suggested by Martin Corren, and Otulana, wherein said anti-IL4R antibody was administered subcutaneously using an autoinjector or pen.  Because both Martin and Corren teach that anti-IL4R antibodies can be administered subcutaneously for treatment of moderate-to-severe asthma, and Dix teaches that the use of a pen or autoinjector is useful for subcutaneous administration of anti-IL4R antibodies, one of ordinary skill would have reasonably expected that practicing the method suggested by Martin, Corren, and Otulana with an autoinjector or pen would be effective for treatment of asthma.
	Furthermore, no more than routine skill would have been required to utilize an autoinjector or pen for subcutaneous injection of Martin’s anti-IL4R antibody, as Martin and Corren both teach subcutaneous delivery is advantageous, and Dix provides specific devices which can be utilized for subcutaneous delivery.  It would therefore have been prima facie obvious to combine the methods of Martin, Corren, and Otulana with that of Dix to advantageously administered Martin’s anti-IL4R antibody for treatment of moderate-to-severe asthma via subcutaneous administration using Dix’s delivery devices.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine the methods of Martin, Corren, Otulana, and Dix, wherein this combination would be expected to function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicant argues that Martin, Otulana, and Corren fail to teach the treatment of moderate- to-severe asthma using the antibody of the claims, Dix fails to cure the deficiencies of these references, Dix teaches stabilized formulations containing IL-4R antibodies (See Dix at Abstract.), and Dix fails to teach treating moderate-to-severe asthma using the antibody or antigen- binding fragment of the present claims.
	However, contrary to Applicant’s arguments, the same antibody disclosed in Martin is administered in the claimed method and Applicants has failed to demonstrate unexpected results because the results would have been expected. Furthermore, Applicant is arguing each of the references independently, when the instant rejection is based on a combination of references. If Martin alone disclosed all the limitations of the instant claims, this rejection would be a 35 USC 102(b) rejection rather than a 35 USC 103 rejection based on a combination of references.


Non-statutory Double Patenting rejections
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8a.	Claims 132-137, 139-141 and 143-165 are rejected on the ground of non-statutory double patenting as allegedly being unpatentable over claims 1-30 of U.S. Patent No. 10,137,193 (“the ‘193 patent,” assigned to Sanofi Biotechnology and Regeneron). 
	This rejection is maintained for reasons of record set forth on pages 26-30 of the office action mailed on 6/25/2021.
Applicant argues that the claims of the ‘193 patent are directed to the treatment of persistent asthma using a particular loading dose/maintenance dosing regimen of 600 mg/300 mg or of 400 mg/200 mg. In contrast, the subject claims are directed to the treatment of moderate-to-severe asthma, the terms “persistent asthma” and “moderate-to-severe asthma” represent distinct subgroups of asthma patients, the subject specification discloses that persistent asthma embraces mild persistent asthma, as well as moderate persistent asthma or severe persistent asthma, the instant claims specifically require the limitation “moderate-to-severe asthma,” and do not recite any limitation regarding persistence per se, and thus, the claims of the ‘193 patent recite persistent asthma which is patentably distinct from moderate-to-severe asthma as recited in the presently claimed. However, contrary to Applicant's arguments, the same antibody is administered in the ‘193 patent and in the currently claimed method and Applicant has failed to demonstrate unexpected results because the results would have been expected. Furthermore, no dosage has been recited in the instant claims indicating a different dosing regimen.

8b.	Claims 166-168 are rejected on the ground of nonstatutory double patent as being unpatentable over claims 1-30 of U.S. Patent No. 10,137,193, as applied to claims 132, 136, 140 and 154-156, and further in view of Dix et al (US 20120097565, of record), as set forth on pages 30-31 of the office action mailed on 6/25/2021.
Applicant argues that the claims of the ‘193 patent are directed to the treatment of persistent asthma using a particular loading dose/maintenance dosing regimen of 600 mg/300 mg or of 400 mg/200 mg. In contrast, the subject claims are directed to the treatment of moderate-to-severe asthma, the terms “persistent asthma” and “moderate-to-severe asthma” represent distinct subgroups of asthma patients, the subject specification discloses that persistent asthma embraces mild persistent asthma, as well as moderate persistent asthma or severe persistent asthma, the instant claims specifically require the limitation “moderate-to-severe asthma,” and do not recite any limitation regarding persistence per se, and thus, the claims of the ‘193 patent recite persistent asthma which is patentably distinct from moderate-to-severe asthma as recited in the presently claimed. However, contrary to Applicant's arguments, the same antibody is administered in the ‘193 patent and in the currently claimed method and Applicant has failed to demonstrate unexpected results because the results would have been expected. Furthermore, no dosage has been recited in the instant claims indicating a different dosing regimen. Furthermore, contrary to Applicant's arguments, this rejection is a 35 USC 103 rejection, based on a combination of references, and the DIX reference is being used as a secondary reference. If the claims of the instant application and the claims in the patent were identical, this rejection would be a statutory double patenting rejection. Therefore, this rejection is maintained for reasons of record.

8c.	Claims 132-137, 139-141, 143, 144, 148, 154-158, and 136-168 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-40 of US Patent No. 11,034,768. 
	This rejection is maintained for reasons of record set forth on pages 34-36 of the office action mailed on 6/25/2021.
Applicant argue that one of ordinary skill in the art would not arrive at the instant claims from the claims 1-40 of the ‘768 patent.
Claim 1 of the ‘768 patent is directed to:
1. A method for treating a subject having severe uncontrolled asthma comprising:
administering to the subject a loading dose of an antibody or an antigen-binding fragment thereof that specifically binds to interleukin-4 receptor (IL-4R); and administering to the subject a plurality of maintenance doses of the antibody or the antigen- binding fragment thereof, wherein the plurality of maintenance doses is administered during a treatment phase comprising an induction phase, an oral corticosteroid (OCS) reduction phase, and an OCS maintenance phase, and wherein the antibody or antigen-binding fragment thereof comprises three heavy chain complementary determining region (CDR) sequences comprising SEQ ID NOs: 3, 4, and 5, respectively, and three light chain CDR sequences comprising SEQ ID NOs: 6, 7, and 8, respectively. Thus, Applicant argues that the claims of the ‘768 patent recite severe uncontrolled asthma which is patentably distinct from moderate-to-severe asthma as recited in the presently pending claims. Furthermore, the claims of the ‘768 patent are directed to a course of treatment with oral corticosteroids including an induction phase, an oral corticosteroid (OCS) reduction phase, and an OCS maintenance phase. A skilled person would not arrive at the claims of the present application to treat moderate-to-severe asthma based on the treatment regimen of the claims of the ‘768 patent for treating severe uncontrolled asthma with specific treatment phases of oral corticosteroids. 
However, contrary to Applicant's arguments, the same antibody is administered in the claimed method and Applicants has failed to demonstrate unexpected results because the results would have been expected. Furthermore, no dosage has been recited in the instant claims.

8d.	Claims 132-137, 139-141 and 143-165 are rejected on the ground of nonstatutory double patenting as allegedly being unpatentable over claims 1-19 of U.S. Patent No. 9,574,004 (hereinafter the ‘004 patent) in view of Otulana, and in view of Sekiya (Allergy, 2002, Vol. 57, p. 173-177), with respect to the limitations of claim 147. 
	Claims 166-168 are rejected on the ground of nonstatutory double patent as being unpatentable over claims 1-19 of U.S. Patent No. 9,574,004 in view of Otulana et al (Am. J. Resp. Crit. Care Med., January 2011, Vol. 183, p. A6179, of record), as applied to claims 132, 136, 140 and 154-156, and further in view of Dix et al (US 20120097565, of record).
	This rejection is maintained for reasons of record set forth on pages 36-41 of the office action mailed on 6/25/2021.
Applicant argues that one of ordinary skill in the art would not arrive at the subject claims based on the claims of the ‘004 patent, the claims of the ‘004 patent are directed to the treatment of persistent asthma, in contrast, the subject claims are directed to the treatment of moderate-to-severe asthma, the terms “persistent asthma” and “moderate-to-severe asthma” represent distinct subgroups of asthma patients, the subject specification discloses that persistent asthma embraces mild persistent asthma, as well as moderate asthma or severe asthma, while the instant claims specifically require the limitation “moderate-to-severe asthma,” and do not recite any limitation regarding persistence per se, and the limitation of mild persistent asthma is not embraced by the subject claims.  Furthermore, Applicant argues that the claims of the ‘004 patent fail to teach “wherein the subject has an eosinophilic phenotype comprising a blood eosinophil level of at least 300 cells per microliter, and/or a sputum eosinophil level of at least 3%” as recited in the present claims, this deficiency is not overcome by Otulana which fails to relate to an IL4 antibody or antigen-binding fragment thereof, Sekiya and Dix also fail to cure the deficiencies of the claims of the ‘004 patent, and neither Otulana, Sekiya, nor Dix alone or in combination, teach the treatment of moderate-to-severe asthma using the antibody of the claims.
However, contrary to Applicant’s arguments, the same antibody is administered in the claimed method and Applicant has failed to demonstrate unexpected results because the results would have been expected. Contrary to Applicant's arguments, this rejection is an obviousness-type double patenting rejection, based on a combination of references, and the DIX reference is being used as a secondary reference. If the claims of the instant application and the claims in the patent were identical, this rejection would be a statutory double patenting rejection. Furthermore, no dosage has been recited in the instant claims, and therefore, this rejection is maintained for reasons of record.

8e.	Claims 132-137, 139-141, and 143-165 are rejected on the ground of non-statutory double patenting as allegedly being unpatentable over claims 1-5 of U.S. Patent No. 8,075,887 (“the ‘887 patent,” assigned to Regeneron), in view of Corren, and in further view of Otulana. 
Claims 166-168 are rejected on the ground of nonstatutory double patent as being unpatentable over claims 1-5 of U.S. Patent No. 8,075,887, in view of Corren et al (Am. J. Critic. Care Med., 2010, Vol. 181, p. 788-796, of record), and further in view of Otulana et al (Am. J. Resp. Crit. Care Med., January 2011, Vol. 183, p. A6179, of record), as applied to claims 132, 136, 140 and 154-156, and further in view of Dix et al (US 20120097565, of record).
	This rejection is maintained for reasons of record set forth on pages 41-44 of the office action mailed on 6/25/2021.
Applicant argues that claims 1-5 of the ‘887 patent require a method of treating asthma, in general, but do not recite the asthma population of the subject claims having moderate-to-severe asthma and an eosinophilic phenotype comprising a blood eosinophil level of at least 300 cells per microliter and/or a sputum eosinophil level of at least 3%, let alone treatment with the antibody of the claims as an add-on maintenance treatment administered in combination with a background therapy, and one of ordinary skill in the art would not arrive at the treatment of Applicant’s claimed patient population with the antibody of the subject claims as an add-on maintenance treatment based on claims 1-5. However, contrary to Applicant's arguments, the same antibody is administered in the claimed method and Applicant has failed to demonstrate unexpected results because the results would have been expected. Furthermore, no dosage has been recited in the instant claims, and therefore this rejection is maintained for reasons of record.
Applicant argues that Dix does not overcome the deficiencies of the ‘ 887 patent, Corren, and Otulana. Furthermore, Applicant argues that Dix discloses formulations of anti-IL-4R antibodies, and does not teach the treatment of patients having moderate-to-severe asthma and an eosinophilic phenotype using the antibody of the claims. However, contrary to Applicant's arguments, this rejection is an obviousness-type double patenting rejection, and the DIX reference is being used as a secondary reference. Furthermore, if the claims of the '887 patent and the claims in the instant application were identical, this rejection would be a statutory double patenting rejection.
Reply to Office Action of March 26, 2020Conclusion
No claim is allowed.
Claims 132-137, 139-141, 143-144, 148, 154-158, 163, and 166-168 are rejected.
Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646